Case 8:20-cv-00117-SDM-JSS Document 55 Filed 02/17/21 Page 1 of 4 PageID 482



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   ALDOUPHUS GUICE,

         Plaintiff,

   v.                                               CASE NO. 8:20-cv-117-T-23JSS

   POZIN ENTERPRISES, INC.,

         Defendant.
   __________________________________/


                                         ORDER

         Aldouphus Guice sues (Doc. 39) Pozin Enterprises, Inc., for employment

   discrimination. Moving to dismiss (Doc. 42) Counts III and IX of the second

   amended complaint, Pozin argues that Guice fails to exhaust his administrative

   remedy for both his retaliation claim under Title VII and his retaliation claim under

   the FCRA. According to Pozin, Guice “asserts a new theory of retaliation” even

   though Guice “altogether failed to include this retaliation theory in his actual EEOC

   Charge of Discrimination.” (Doc. 42 at 6)

         Guice responds (Doc. 51) and argues that he exhausted his administrative

   remedy under both Title VII and the FCRA (1) because Guice marked the

   “retaliation” box on his EEOC charge, (2) because Guice’s charge “specifically

   alleged that he was discharged from the company . . . after he complained,” and
Case 8:20-cv-00117-SDM-JSS Document 55 Filed 02/17/21 Page 2 of 4 PageID 483



   (3) because Guice’s retaliation claims “grew out of” the EEOC charge. (Doc. 51

   at 6, 8–9)

          To exhaust administrative remedies under Title VII and the FCRA,1 a plaintiff

   must first “file a charge.” 42 U.S.C. § 2000e–5(e); see also Wilkerson v. Grinnell Corp.,

   270 F.3d 1314, 1317 (11th Cir. 2001) (discussing the filing requirements); Carter v.

   Health Mgmt. Assocs., 989 So. 2d 1258, 1264 (Fla. 2d DCA 2008) (“At a minimum,

   some employee must file a charge with the EEOC (or the FCHR) . . . for the conduct

   to come under the participation clause.”) (quoting EEOC v. Total Sys. Servs., Inc.,

   221 F.3d 1171, 1174 (11th Cir. 2000)). A “plaintiff’s judicial complaint is limited

   by the scope of the EEOC investigation which can reasonably be expected to grow

   out of the charge of discrimination . . . ”2 Gregory v. Georgia Dep’t of Human Res.,

   355 F.3d 1277, 1280 (11th Cir. 2004) (quoting Evans v. U.S. Pipe & Foundry Co.,

   696 F.2d 925, 929 (11th Cir. 1983).

          However, even though “allegations of new acts of discrimination are

   inappropriate[,] . . . the scope of an EEOC complaint should not be strictly

   interpreted,” and a plaintiff can bring a claim if the claim amplifies or clarifies an

   allegation in the EEOC complaint. Gregory, 355 F.3d at 1279–80. For example, in




           1
             “Florida courts follow federal case law when examining FCRA retaliation claims.” Palm
   Beach Cty. Sch. Bd. v. Wright, 217 So. 3d 163, 165 (Fla. 4th DCA 2017). Accordingly, this analysis
   principally cites federal law.
          2
           “The purpose of the filing requirement is to insure that the settlement of grievances be first
   attempted through the office of the EEOC.” Wu v. Thomas, 863 F.2d 1543, 1548 (11th Cir. 1989).



                                                    -2-
Case 8:20-cv-00117-SDM-JSS Document 55 Filed 02/17/21 Page 3 of 4 PageID 484



   Gregory v. Georgia Dep’t of Human Res., 355 F.3d 1277 (11th Cir. 2004), the plaintiff

   mentioned only race and sex discrimination in her EEOC charge and failed to check

   the box for “retaliation.” Nonetheless, the plaintiff’s charge encompassed a claim

   for retaliation because the facts alleged in the plaintiff’s EEOC charge “could have

   reasonably been extended to” a retaliation claim and “were inextricably intertwined

   with her complaints of race and sex discrimination.” Gregory, 355 F.3d at 1280.

   Thus, determining the scope of Guice’s allegations requires a consideration of

   whether the “facts alleged in [his] EEOC charge could have reasonably been

   extended to encompass a claim” for retaliation. Gregory, 355 F.3d at 1280.

          Guice marked the “retaliation” box on the EEOC charge. (Doc. 42-1 at 1)

   Further, a retaliation claim finds expression in the EEOC charge, which includes an

   allegation that Guice’s “discharge occurred after [he] complained, in writing, to the

   Company’s Lawyer and HR Department that [he] was being discriminated against.”3

   And even Pozin’s own “position statement” to the EEOC — which requires no

   consideration at the motion to dismiss stage — explains that “Guice . . . alleges that




          3
            Section 704(a) prohibits an employer’s discriminating against an employee for a retaliatory
   purpose and contains two different clauses that protect two similar (but distinct) types of activity.
   The “participation clause” in Section 704(a) protects an employee who “participated in any manner
   in an investigation, proceeding, or hearing”; the “opposition clause,” on the other hand, extends
   protection to an employee who “has opposed any practice made an unlawful employment practice.”
   42 U.S.C. § 2000e–3(a). Complaining about, and refusing to comply with, an employer’s unlawful
   conduct can constitute “protected activity” within the meaning of the opposition clause. See, e.g.,
   Valentin-Almeyda v. Municipality of Aguadilla, 447 F.3d 85, 94 (1st Cir. 2006) (explaining that under
   the opposition clause, “protected conduct includes . . . complaining to one’s supervisors”). Thus,
   even if Guice participated in no investigation (or the like), the “opposition clause,” which provides
   broader protection, is potentially applicable to his conduct.



                                                   -3-
Case 8:20-cv-00117-SDM-JSS Document 55 Filed 02/17/21 Page 4 of 4 PageID 485



   he was discriminated against on the basis of his race and . . . retaliated against on

   the basis of his race and purported filing of an EEOC complaint.” (Doc. 42-2 at 1)

         Thus, like the plaintiff’s charge in Gregory, Guice’s charge included enough

   facts to reasonably apprise the EEOC that he sought an investigation into retaliation.

   And at the very least, Guice’s charge includes allegations that enable his second

   amended complaint to encompass a retaliation claim that “grow[s] out of the charge

   of discrimination.” Gregory, 355 F.3d at 1280. The defendant’s motion (Doc. 42) to

   dismiss Count III and Count IX is DENIED.

         ORDERED in Tampa, Florida, on February 17, 2021.




                                             -4-
